DETAILED ACTION
	
Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions.
This action is in response to the remarks and/or arguments for Application 17/037,847 dated 30 September 2020.
Claim 1 has been canceled.
Claims 2-21 have been added. 
Claims 2-21 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed 25 November 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, claim 2 is directed to a method for trading an item in an electronic trading system that includes communication over a network with a graphical user interface of a workstation. Therefore, the claims falls within the four statutory categories of invention.

Claim 2 recites: “receiving …, an incoming order for the item …; determining … that the incoming order is contra to a current order, includes a volume equal to or greater than a volume of the current order, and satisfies a predetermined minimum volume requirement; based on the act of determining that the incoming order is contra to a current order, includes a volume equal to or greater than a volume of the current order, and satisfies the predetermined minimum volume requirement: transacting a trade between the incoming order and the current order in the electronic trading system; providing … a predetermined time period of exclusive trading between an interface of a workstation of a participant associated with the incoming order and an interface of a workstation of a participant associated with the current order; executing a process to … form a data structure comprising a trading stack … to allow to: keep track of data representing the participant associated with the incoming order and the participant associated with the current order to complete a requisite minimum trade requirement, and manage entries in the trading stack to keep track of data representing the participant associated with the incoming order and the participant associated with the current order; executing a process to generate electronic commands to check entries in the trading stack for positions of the entries representing the participant associated with the incoming order and the participant associated with the current order; executing a process … to manage the trading stack … including to: maintain the data representing the participant associated with the incoming order and the participant associated with the current order at a trading position at a top of the trading stack … to allow to complete a requisite minimum trade requirement, or (b) insert the data representing the participant associated with the incoming order and the participant associated with the current order at a trading position at an end of the trading stack … to allow to complete a requisite minimum trade requirement; and … communicating with a clearing center server to exchange messages with the clearing center server to cause the clearing center server to: (a) execute electronic commands to complete the trade, (b) execute electronic commands to clear the trade, and (c) execute electronic commands to verify that the trade is completed and cleared”, which is directed to the abstract idea of facilitating a trading transaction utilizing predetermined queue processing rules and/or conditions in an automated manner comprising the steps of merely receiving, storing, retrieving, presenting, aggregating, sorting/classifying, calculating, comparing and transmitting of data and/or information, which is grouped within the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions grouping of abstract ideas in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “processor”, “memory”, “graphical user interface”, “network”, “workstation”, represent the use of a computer as a tool (intermediary) to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of facilitating a trading transaction utilizing predetermined queue processing rules and/or conditions in an automated manner comprising the steps of merely receiving, storing, retrieving, presenting, aggregating, sorting/classifying, calculating, comparing and transmitting of data and/or information.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of facilitating a trading transaction utilizing predetermined queue processing rules and/or conditions in an automated manner comprising the steps of merely receiving, storing, retrieving, presenting, aggregating, sorting/classifying, calculating, comparing and transmitting of data and/or information using computer technology (e.g. “processor”, “memory”, “graphical user interface”, “network”, “workstation”). Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Hence, claim 2 is not patent eligible.

Independent claim 11 recites substantially the same limitations as claim 2 above and is ineligible for the same reasons. The subject matter of claim 11 corresponds to the subject matter of claim 2 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 2 applies to claim 11 accordingly.

Independent claim 18 recites substantially the same limitations as claim 2 above and is ineligible for the same reasons. The subject matter of claim 18 corresponds to the subject matter of claim 2 in terms of a method (e.g., process). Therefore the reasoning provided for claim 2 applies to claim 18 accordingly.

Dependent claims 3-10, 12-17, and 19-21, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.

The claims add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

For instance in claims 3, 20, 21, the step “in which the act of determining comprises determining that at least one of 1) the incoming order, 2) the current order, and 3) the transacting a trade occurred in a predetermined window of time” is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions because it merely describes intermediate steps and/or rules/instructions used in the process.

In claims 4 and 12, the step “in which the act of determining comprises: determining that at least one of 1) the incoming order, 2) the current order, and 3) the transacting a trade occurred outside a predetermined window of time; and, based on the act of determining that at least one of 1) the incoming order, 2) the current order, and 3) the transacting a trade occurred outside a predetermined window of time, reducing the minimum volume requirement” is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions because it merely describes intermediate steps and/or rules/instructions used in the process.

In claims 5 and 13, the step “in which the act of determining comprises: determining that at least one of 1) the incoming order, 2) the current order, and 3) the transacting a trade occurred outside a predetermined window of time; and based on the act of determining that at least one of 1) the incoming order, 2) the current order, and 3) the transacting a trade occurred outside a predetermined window of time, withdrawing the minimum volume requirement” is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions because it merely describes intermediate steps and/or rules/instructions used in the process.

In claims 6 and 17, the step “wherein the act of determining that the incoming order satisfies the minimum volume requirement comprises using an aggregate trading volume associated with at least one of the participant associated with the incoming order and the participant associated with the current order to determine that the minimum volume requirement has been satisfied” is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions because it merely describes intermediate steps and/or rules/instructions used in the process.

In claims 7 and 16, the step “wherein the act of determining that the incoming order satisfies the minimum volume requirement comprises using an aggregate trading volume of a group of participants associated with at least one of the participant associated with the incoming order and the participant associated with the current order to determine that the minimum volume requirement has been satisfied” is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions because it merely describes intermediate steps and/or rules/instructions used in the process.

In claims 8, the step “wherein the act of using an aggregate trading volume of a group of participants to determine that the minimum volume requirement has been satisfied comprises determining that an aggregated daily volume of the group of participants has surpassed a threshold amount” is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions because it merely describes intermediate steps and/or rules/instructions used in the process.

In claims 9 and 14, the step “further comprising adjusting the minimum volume requirement based on time of day” is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions because it merely describes intermediate steps and/or rules/instructions used in the process.

In claim 10 and 15, the step “further comprising adjusting the minimum volume requirement based on trading volatility” is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions because it merely describes intermediate steps and/or rules/instructions used in the process.

In claims 19, the step “based on the act of determining that the first incoming order is contra to the first current order, includes a volume equal to or greater than a volume of the first current order, and satisfies the predetermined minimum volume requirement, providing a predetermined time period of exclusive trading between a participant associated with the first incoming order and a participant associated with the first current order; and, based on the act of determining that the second incoming order is contra to the second current order for the item, includes a volume equal to or greater than the volume of the second current order, and satisfies the adjusted predetermined minimum volume requirement, providing a predetermined time period of exclusive trading between a participant associated with the second incoming order and a participant associated with the second current order” is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions because it merely describes intermediate steps and/or rules/instructions used in the process.

In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:

(a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.  


Claims 2, 11, 18 & 19 are rejected under U.S.C. 103(a) as being unpatentable over Waelbroeck et al., US Pub 2004/0210511 (“Waelbroeck”), in view of Fraser et al., US Pat 6,560,580 (“Fraser”) in view of Sarkinen et al., US 7,099,275 (“Sarkinen”).

Re Claim 1: (Canceled) Re Claim 2: A method for trading an item in an electronic trading system that includes communication over a network with a graphical user interface of a workstation, the method comprising: 

receiving at at least one processor, from a graphical user interface of a workstation, an incoming order for the item over a network; (¶[0097])

determining by the at least one processor that the incoming order is contra to a current order, includes a volume equal to or greater than a volume of the current order, and satisfies a predetermined minimum volume requirement; (¶¶[0009, 0046, 0109])

based on the act of determining that the incoming order is contra to a current order, includes a volume equal to or greater than a volume of the current order, and satisfies the predetermined minimum volume requirement: (obvious outcome of the teachings described above; Fig. 4, Step 420: “Trade Order Passed to Execution Engine”) 

transacting a trade between the incoming order and the current order in the electronic trading system; (¶[0073])

Waelbroeck doesn’t explicitly disclose:

providing in the electronic trading system a predetermined time period of exclusive trading between an interface of a workstation of a participant associated with the incoming order and an interface of a workstation of a participant associated with the current order; 

This feature is expressly taught by Fraser, however, in a related endeavor (C7 L18-27). Fraser discloses as his invention an automated auction protocol processor. The invention relates to data processing systems for assisting in financial transactions and more particularly, relates to a data processing apparatus and method for the managed trading of select classes of securities or other commodities in accordance with specific protocols in an auction format with controlled sequence of auction events. Fraser teaches wherein a trade once triggered by a specific instance initiated remains active until completion of the transaction. It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Fraser with the teachings of Waelbroeck because the combination is a predictable use of prior art elements according to their established functions and for the motivation of providing liquidity to the market and to enable trading at the best prices possible (discounts usually provided for large block sizes).

Waelbroeck doesn’t explicitly disclose:

executing a process to generate electronic commands to form a data structure comprising a trading stack in memory of the electronic trading system to allow to: 

keep track of data representing the participant associated with the incoming order and the participant associated with the current order to complete a requisite minimum trade requirement, and 

manage entries in the trading stack to keep track of data representing the participant associated with the incoming order and the participant associated with the current order; 

executing a process to generate electronic commands to check entries in the trading stack for positions of the entries representing the participant associated with the incoming order and the participant associated with the current order; 

executing a process to generate electronic commands to manage the trading stack in the memory including to: 

maintain the data representing the participant associated with the incoming order and the participant associated with the current order at a trading position at a top of the trading stack in memory of the electronic trading system to allow to complete a requisite minimum trade requirement, or (b) insert the data representing the participant associated with the incoming order and the participant associated with the current order at a trading position at an end of the trading stack in memory of the electronic trading system to allow to complete a requisite minimum trade requirement; 

Sarkinen, however, makes these teachings in a related endeavor (Abstract; C2 L3-8; C2 L65-67, C3 L1-12). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Sarkinen with the teachings of Waelbroeck for the motivation of scheduling prioritization and processing of queues in an efficient manner. 

Waelbroeck further discloses:

generating electronic commands for communicating with a clearing center server to exchange messages with the clearing center server to cause the clearing center server to: (a) execute electronic commands to complete the trade, (b) execute electronic commands to clear the trade, and (c) execute electronic commands to verify that the trade is completed and cleared. (¶[0073])
Re Claim 11: Claim 11, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 2. Accordingly, claim 11 is rejected in the same or substantially the same manner as claim 2.

Re Claim 18: Claim 18, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 2. Accordingly, claim 18 is rejected in the same or substantially the same manner as claim 2.

Re Claim 19: Claim 19, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1, 4th limitation feature. Accordingly, claim 19 is rejected in the same or substantially the same manner as claim 1, 4th limitation feature.


Claims 3-5, 9-10, 12-15 & 20-21 are rejected under U.S.C. 103(a) as being unpatentable over Waelbroeck et al., US Pub 2004/0210511 (“Waelbroeck”), in view of Fraser et al., US Pat 6,560,580 (“Fraser”) in view of Sarkinen et al., US 7,099,275 (“Sarkinen”), as applied to claims 2, 11, 18 & 19 as described above, further in view of Korzinin, US Pub 2007/0022036 (“Korzinin”).

Re Claim 3: Waelbroeck in view of Fraser in view of Sarkinen discloses the method of claim 2. Waelbroeck doesn’t explicitly disclose: 

in which the act of determining comprises determining that at least one of 1) the incoming order, 2) the current order, and 3) the transacting a trade occurred in a predetermined window of time. 
This feature is expressly taught by Korzinin, however, in a related endeavor (¶[0030]). Korzinin discloses as his invention a method and system for determining modulated volume information for a tradable element. The invention relates to a method and system for determining modulated volume information for a tradable element, such as a security or commodity. Korzinin teaches trading volume variability during the course of a trading period depending on trading nuances and trader experiences and habits. It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Korzinin to the teachings of Waelbroeck as the because the combination is a predictable use of prior art elements according to their established functions and for the motivation of aligning a trading position with the trading volume that can be expected to transpire during different times of the trading day based on observable experience. In such manner, trades would have a higher likelihood of being executed during certain parts of the trading period or day.
Re Claim 4: Waelbroeck in view of Fraser in view of Sarkinen discloses the method of claim 2. Waelbroeck doesn’t explicitly disclose: 

in which the act of determining comprises: determining that at least one of 1) the incoming order, 2) the current order, and 3) the transacting a trade occurred outside a predetermined window of time; and 

based on the act of determining that at least one of 1) the incoming order, 2) the current order, and 3) the transacting a trade occurred outside a predetermined window of time, reducing the minimum volume requirement. 
This feature is expressly taught by Korzinin, however, in a related endeavor (¶[0030]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Korzinin to the teachings of Waelbroeck as the because the combination is a predictable use of prior art elements according to their established functions and for the motivation of aligning a trading position with the trading volume that can be expected to transpire during different times of the trading day based on observable experience. In such manner, trades would have a higher likelihood of being executed during certain parts of the trading period or day.

Re Claim 5: Waelbroeck in view of Fraser in view of Sarkinen discloses the method of claim 2. Waelbroeck doesn’t explicitly disclose: 

in which the act of determining comprises: 

determining that at least one of 1) the incoming order, 2) the current order, and 3) the transacting a trade occurred outside a predetermined window of time; and 

based on the act of determining that at least one of 1) the incoming order, 2) the current order, and 3) the transacting a trade occurred outside a predetermined window of time, withdrawing the minimum volume requirement. 
This feature is expressly taught by Korzinin, however, in a related endeavor (¶[0030]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Korzinin to the teachings of Waelbroeck as the because their combination is a predictable use of prior art elements according to their established functions and for the motivation of aligning a trading position with the trading volume that can be expected to transpire during different times of the trading day based on observable experience. In such manner, trades would have a higher likelihood of being executed during certain parts of the trading period or day.

Re Claim 9: Waelbroeck in view of Fraser in view of Sarkinen discloses the method of claim 2. Waelbroeck doesn’t explicitly disclose: 

further comprising adjusting the minimum volume requirement based on time of day. 
This feature is expressly taught by Korzinin, however, in a related endeavor (¶[0030]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Korzinin to the teachings of Waelbroeck as the because their combination is a predictable use of prior art elements according to their established functions and for the motivation of aligning a trading position with the trading volume that can be expected to transpire during different times of the trading day based on observable experience. In such manner, trades would have a higher likelihood of being executed during certain parts of the trading period or day.

Re Claim 10: Waelbroeck in view of Fraser in view of Sarkinen discloses the method of claim 2. Waelbroeck doesn’t explicitly disclose: 

further comprising adjusting the minimum volume requirement based on trading volatility. 
This feature is expressly taught by Korzinin, however, in a related endeavor (¶[0030]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Korzinin to the teachings of Waelbroeck as the because their combination is a predictable use of prior art elements according to their established functions and for the motivation of aligning a trading position with the trading volume that can be expected to transpire during different times of the trading day based on observable experience. In such manner, trades would have a higher likelihood of being executed during certain parts of the trading period or day.

Re Claim 12: Claim 12, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 4. Accordingly, claim 12 is rejected in the same or substantially the same manner as claim 4.

Re Claim 13: Claim 13, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 5. Accordingly, claim 13 is rejected in the same or substantially the same manner as claim 5.

Re Claim 14: Claim 14, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 9. Accordingly, claim 14 is rejected in the same or substantially the same manner as claim 9.

Re Claim 15: Claim 15, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 10. Accordingly, claim 15 is rejected in the same or substantially the same manner as claim 10.

Re Claim 20: Claim 20, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 3. Accordingly, claim 20 is rejected in the same or substantially the same manner as claim 3.

Re Claim 21: Claim 21, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 3. Accordingly, claim 21 is rejected in the same or substantially the same manner as claim 3.


Claims 6, 7, 8, 16 & 17 are rejected under U.S.C. 103(a) as being unpatentable over Waelbroeck et al., US Pub 2004/0210511 (“Waelbroeck”), in view of Fraser et al., US Pat 6,560,580 (“Fraser”) in view of Sarkinen et al., US 7,099,275 (“Sarkinen”), as applied to claims 2, 11, 18 & 19 as described above, further in view of Schwartz et al., US Pat 7,236,944 (“Schwartz”).

Re Claim 6: Waelbroeck in view of Fraser in view of Sarkinen discloses the method of claim 2. Waelbroeck doesn’t explicitly disclose: 

wherein the act of determining that the incoming order satisfies the minimum volume requirement comprises using an aggregate trading volume associated with at least one of the participant associated with the incoming order and the participant associated with the current order to determine that the minimum volume requirement has been satisfied. 
This feature is expressly taught by Schwartz, however, in a related endeavor (C2 L11-29; C3 L56; C4 L5; C11 L23-51). Schwartz discloses as his invention a discount estimating and purchase system and method. The invention relates generally to a discount estimating and purchase system and method and, more particularly, to a discount quoting and purchasing system and method that allows quotes/purchases to be evaluated for discounts using various organizational units to maximize efficient order volumes and minimize total price. Schwartz teaches trade discounting associated with cumulative volume quantities. It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Schwartz with the teachings of Waelbroeck because their combination is a predictable use of prior art elements according to their established functions and for the motivation of obtaining availing of discounts on trading volume transacted.
Re Claim 7: Waelbroeck in view of Fraser in view of Sarkinen discloses the method of claim 2. Waelbroeck doesn’t explicitly disclose: 

wherein the act of determining that the incoming order satisfies the minimum volume requirement comprises using an aggregate trading volume of a group of participants associated with at least one of the participant associated with the incoming order and the participant associated with the current order to determine that the minimum volume requirement has been satisfied. 
This feature is expressly taught by Schwartz, however, in a related endeavor (C2 L11-29; C3 L56; C4 L5; C11 L23-51). Schwartz discloses as his invention a discount estimating and purchase system and method. The invention relates generally to a discount estimating and purchase system and method and, more particularly, to a discount quoting and purchasing system and method that allows quotes/purchases to be evaluated for discounts using various organizational units to maximize efficient order volumes and minimize total price. Schwartz teaches trade discounting associated with cumulative volume quantities. It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Schwartz with the teachings of Waelbroeck because their combination is a predictable use of prior art elements according to their established functions and for the motivation of obtaining availing of discounts on trading volume transacted.
Re Claim 8: Waelbroeck in view of Fraser in view of Sarkinen discloses the method of claim 6. Waelbroeck doesn’t explicitly disclose: 

wherein the act of using an aggregate trading volume of a group of participants to determine that the minimum volume requirement has been satisfied comprises determining that an aggregated daily volume of the group of participants has surpassed a threshold amount. 

This feature is expressly taught by Schwartz, however, in a related endeavor (C2 L1-5, L11-29; C3 L56; C4 L5; C11 L23-51). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Schwartz with the teachings of Waelbroeck because their combination is a predictable use of prior art elements according to their established functions and for the motivation of obtaining availing of discounts on trading volume transacted.
Re Claim 16: Claim 16, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 7. Accordingly, claim 16 is rejected in the same or substantially the same manner as claim 7.

Re Claim 17: Claim 17, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 6. Accordingly, claim 17 is rejected in the same or substantially the same manner as claim 6.






Conclusion

Claims 2-21 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692